DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Su) (US 2013/0001705 A1) in view of Yu et al. (Yu’489) (US 2014/0252489 A1).
In regards to claim 1, Su (paragraphs 15, 16, 19, 25, 26, Figs. 3, 4A, 9 and associated text) discloses a semiconductor structure, comprising: a plurality of parallel semiconductor fins (item 24) disposed above and continuous with a semiconductor substrate (item 20); an isolation structure (item 22) disposed above the semiconductor substrate (item 20) and adjacent to lower portions of each of the plurality of parallel semiconductor fins (item 24), wherein an upper portion of each of the plurality of parallel semiconductor fins (item 24) protrudes above an uppermost surface of the isolation structure (item 22); epitaxial source and drain regions (item 36) disposed in each of the plurality of parallel semiconductor fins (item 24, paragraph16, Fig. 8) adjacent to a channel region in the upper portion of the semiconductor fin (item 24); and a gate electrode (item 28, paragraph 19) disposed over the channel region of two or more of the plurality of parallel semiconductor fins (item 24).  Examiner notes that paragraph 19, discloses “FIG. 4A also illustrates gate dielectric 26 and gate electrode 28. Since gate dielectric 26 and gate electrode 28 are not in the source/drain plane, they are illustrated using dotted lines. For simplicity, in subsequent drawings, gate dielectric 26 and gate electrode 28 are not illustrated”, therefore item 28 is present, but not shown in figure 9. 	
Su does not specifically disclose wherein the epitaxial source and drain regions have substantially vertical sidewalls, wherein respective source and drain regions of adjacent semiconductor fins are not merged with or in contact with one another.
Yu’489 (paragraphs 11, 20, Figs. 5-11 and associated text) discloses wherein the epitaxial source and drain regions (items 504) having various shapes and etching corners to have a rounded shape, wherein respective source and drain regions (items 504) of adjacent 
	It would have been obvious to modify the invention to include epitaxial source and drain regions having substantially vertical sidewalls for the purpose height to width aspect ratio and finer pitch (paragraph 11), since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	It would have been obvious to one having ordinary skill in the art at the time of the invention to include source and drain regions of adjacent semiconductor fins that are not merged with or in contact with one another, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
	In regards to claims 2, 4, and 6, Su does not specifically disclose wherein the epitaxial source and drain regions do not extend laterally over the isolation structure; wherein the epitaxial source and drain regions are stress inducing for the respective channel region; wherein the epitaxial source and drain regions comprise a semiconductor material different than a semiconductor material of the channel regions of the plurality of semiconductor fins; wherein the epitaxial source and drain regions each have a bottom surface below the uppermost surface of the isolation structure.
	In regards to claims 2, Yu’489 (Figs. 5, 6 and associated text) discloses wherein the epitaxial source and drain regions (item 502, 602) do not extend laterally over the isolation structure (item 306).

	In regards to claims 4, Yu’489 (paragraphs 12, 19, 20, Figs. 5-11 and associated text) discloses wherein the epitaxial source and drain regions (items 502, 602 plus 702, 602 plus 802, 602 plus 802 plus 902, 602 plus 802 plus 1002, 602 plus 802 plus 1002 plus 1102, SiGe) are stress inducing for the respective channel region (upper portion of item 202). 
	It would have been obvious to modify the invention to include source and drain region comprised of stress inducing material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claims 6, Yu’489 (Figs. 5-11 and associated text) discloses wherein the epitaxial source and drain regions (items 502, 602 plus 702, 602 plus 802, 602 plus 802 plus 902, 602 plus 802 plus 1002, 602 plus 802 plus 1002 plus 1102, SiGe) comprise a semiconductor material (SiGe) different than a semiconductor material of the channel regions of the plurality of semiconductor fins (item 202, silicon, gallium arsenide or the like).
	It would have been obvious to modify the invention to include source and drain region comprised of different material than the channel region for the purpose of inducing stress, since 
	In regards to claim 3, Su (paragraphs 15, 16, 25, 26, Figs. 3, 4A, 4B 9 and associated text) discloses wherein the epitaxial source and drain regions (item 36) extend laterally over the isolation structure (item 22).   
	In regards to claim 5, Su (paragraphs 15, 16, 25, 26, Figs. 3, 4A 9 and associated text) discloses further comprising: a contact metal layer (item 54) disposed on all surfaces of the epitaxial source and drain regions (item 36) exposed above the uppermost surface of the isolation structure (item 22).
	In regards to claim 7, Su does not specifically disclose wherein the epitaxial source and drain regions each have a bottom surface below the uppermost surface of the isolation structure.
	Yu’489 (Figs. 5-11 and associated text) discloses wherein the epitaxial source and drain regions (items 502, 602) each have a bottom surface below the uppermost surface of the isolation structure (item 306).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Su with the teachings of Yu’489 for the purpose of preventing bridging (paragraph 19) and spacing.
	In regards to claim 8, Su (paragraphs 15, 16, 25, 26, Figs. 3, 4A 9 and associated text) discloses wherein the epitaxial source and drain regions (item 36) each have a bottom surface approximately planar with the uppermost surface of the isolation structure (item 2).
	In regards to claim 9, Su (paragraphs 15, 16, 25, 26, Figs. 7, 8 and associated text) discloses wherein the epitaxial source and drain regions (item 36) each have a bottom surface above the uppermost surface of the isolation structure (item 22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 27, 2021